Perkins, J.
The appellee sued the appellant, to recover compensation in damages for an injury he sustained through the alleged negligence of the latter.
Judgment below for the appellee for one thousand dollars.
This case originated in the disaster described in Hinds v. Harbou, 58 Ind. 121.
The appellee was an employe in the building mentioned in said desci'iption, and was injured by its fall.
It-was contended in this, as it was in that, case, that an action would not lie by one servant against a co-servant in the same undertaking; but it was decided in that case that such an action would lie, in a proper case.
The refusal of an instruction is complained of. The instruction had been substantially given in the general instructions of the court.
But one other point is made by appellant, that is, that the verdict was not supported by the evidence. There was evidence from which the jury might have found the liability of the appellant.
The judgment is affirmed, with costs, as of the date of the submission of the cause.